ICJ_069_FrontierDispute_BFA_MLI_1985-04-03_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/MALI)

ORDER OF 3 APRIL 1985
CONSTITUTION OF CHAMBER

1985

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFÉREND FRONTALIER
(BURKINA FASO/MALI)

ORDONNANCE DU 3 AVRIL 1985

CONSTITUTION DE CHAMBRE
Official citation :

Frontier Dispute,
Constitution of Chamber, Order of 3 April 1985,
I. C.J. Reports 1985, p. 6.

Mode officiel de citation :

Différend frontalier,
constitution de chambre, ordonnance du 3 avril 1985,
CLS. Recueil 1985, p. 6.

 

Sales number 5 1 1
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1985 1985
3 avril

| Rôle général
3 avril 1985 n° 69

AFFAIRE DU DIFFÉREND FRONTALIER
(BURKINA FASO/MALI)

ORDONNANCE

CONSTITUTION DE CHAMBRE

Présents : M. NAGENDRA SINGH, Président ; M. DE LACHARRIÈRE, Vice-
Président ; MM. Lacus, Morozov, RUDA, ODA, AGO, SETTE-
CAMARA, SCHWEBEL, sir Robert JENNINGS, MM. BEDJAOUI,
NI, juges ; M. TORRES BERNARDEZ, Greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 26, paragraphe 2, 31 et 48 de son Statut et les articles 17,
18 et 35 de son Règlement,

Rend l'ordonnance suivante :

1. Considérant que, par lettre conjointe du 14 octobre 1983 déposée au
Greffe de la Cour le 20 octobre 1983, les ministres des affaires étrangères
de la République de Haute-Volta (devenue depuis et dénommée ci-après le
Burkina Faso) et de la République du Mali ont transmis au Greffier copie
certifiée conforme d’un compromis daté du 16 septembre 1983, entré en
vigueur le même jour, par lequel les gouvernements de ces deux Etats sont
convenus de soumettre à une chambre de la Cour un différend concernant
la délimitation de leur frontière commune ; ;
DIFFÉREND FRONTALIER (ORDONNANCE 3 IV 85) 7

2. Considérant que le Gouvernement du Burkina Faso a désigné par la
suite M. Ernest Nongoma Ouedraogo, ministre des affaires territoriales et
de la sécurité, comme agent et M. Emmanuel Salambere, ambassadeur à
Paris, comme coagent aux fins de l’affaire, et que le Gouvernement du Mali
a désigné pour sa part le lieutenant-colonel Abdourahamane Maiga,
ministre de Pintérieur, et M. Yaya Diarra, ambassadeur à Bruxelles,
comme agent et coagent respectivement ;

3. Considérant que l’article II du compromis prévoit la saisine d’une
chambre devant être constituée en application de l’article 26, paragraphe 2,
du Statut de la Cour ;

4. Considérant que, le 14 mars 1985, les Parties, dûment consultées
par le Président au sujet de la composition de la chambre en question,
ont indiqué qu'elles souhaitaient la formation d’une chambre de cinq
membres, dont deux juges ad hoc désignés par les Parties conformément à
l’article 31 du Statut de la Cour; et qu’à la même occasion elles ont
confirmé leur désir de voir la Cour procéder immédiatement à la consti-
tution de la chambre ;

5. Considérant que, par lettre du 29 août 1984, Pagent du Burkina Faso
a notifié à la Cour la désignation par son gouvernement de M. François
Luchaire, professeur à l’Université de Paris I, pour siéger comme juge ad
hoc ; et que, par lettre du 18 mars 1985, le coagent du Mali a notifié la
désignation par son gouvernement de M. Georges Abi-Saab, professeur a
l’Institut des hautes études internationales de Genève, pour siéger comme
juge ad hoc ; et considérant qu’aucune objection n’a été soulevée par la
Partie adverse et que la Cour elle-même n’en voit aucune ;

La Cour,
à Punanimité,

1. Décide d'accéder à la demande des Gouvernements du Burkina Faso
et du Mali tendant à former une chambre spéciale de cinq juges pour
connaître de la présente affaire ;

2. Déclare que, le 3 avril 1985, MM. Lachs, Ruda et Bedjaoui, juges, ont
été élus pour former, avec les juges ad hoc susmentionnés, la chambre qui
sera saisie de l'affaire et qu’en conséquence ladite chambre, dont la com-
position est indiquée ci-après, est dûment constituée en vertu de la présente
ordonnance :

MM. Lacus,
RUDA,
BEDJAOUI, juges ;

MM. LUCHAIRE,
ABI-SAAB, juges ad hoc.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le trois avril mil neuf cent quatre-vingt-cing, en trois

5
DIFFÉREND FRONTALIER (ORDONNANCE 3 IV 85) 8

exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Burkina Faso
et au Gouvernement du Mali.

Le Président,
_ (Signé) NAGENDRA SINGH.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
